The Honorable Jack McCoy State Representative 712 McNeil Street Malvern, Arkansas 72104
Dear Representative McCoy:
This is in response to your request for an opinion on the following question:
  If a school district levied a millage at the annual school election in September 1990, is that millage first applied to the 1990 assessment to determine the 1990 taxes which are collected in 1991 or is it first applied to the 1991 assessment and first collected in 1992?
It is my opinion that the millage approved at the September 1990 election is first applied to the 1990 assessments to determine the 1990 taxes which are collected in 1991.
This result follows from A.C.A. § 14-14-904(b), which provides that:
  The quorum court, at its regular meeting in November of each year, shall levy the county, municipal, and school taxes for the current year. . . . [Emphasis added.]
The quorum court, at its regular meeting in November of each year, takes the approved millage rate voted in each school district in September, and levies that tax for the current
year, that is, 1990. In Arkansas, local taxes are "levied" sometime in November of the year for which the taxes are charged.See Opinion No. 89-350. The local taxation process is summarized in Opinion 89-350 as follows:
  Between the first Monday in January and the first of July of each year, the assessor must assess all real property in each county. A.C.A. § 26-26-1101. See also § 26-26-501. Tangible personal property is generally assessable between January first and April tenth of each year. A.C.A. § 26-26-1408 (Supp. 1989).1 The property is assessed according to its value on January first of each year. A.C.A. §  26-26-1201. Levies of city or town taxes are based upon the appraisement of the county assessor, and are collected in the same manner, and by the same person, as county taxes. A.C.A. § 26-25-103. All taxes assessed are a lien upon the property assessed from the first Monday of January of the year in which the assessment is made until the taxes are paid. A.C.A. §  26-34-101. The quorum courts, at their regular meeting in November of each year, levy the county, municipal, and school taxes for the current year. A.C.A. § 14-14-904(b). The cities are to have certified their rate of taxation to the county clerk prior to this quorum court November meeting. A.C.A. §  26-73-202. Sometime between this November meeting and the third Monday in February, the county clerk figures the amount of taxes by multiplying the various rates of taxation by the assessment figures. A.C.A. § 26-28-103. On the third Monday in February of each year, the tax books are given to the collector, (A.C.A. § 26-28-108) who collects the taxes between the third Monday in February up to and including October 10 in the year succeeding the year in which the levy is made. A.C.A. § 26-35-501 (Supp. 1989). The entire procedure is ongoing and the process for any one year is overlapped by the ongoing process for the next year.
Opinion No. 89-350 at 2-3.
Thus, when the electors of a school district approve a millage rate in September 1990, that rate is the 1990 rate and it will be levied by the county quorum court in November 1990, applied to the 1990 assessments, and collected in 1991.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb
1 The new time period of assessment, set by Act 860 of 1991, is January 1 through May 31.